Action to recover of defendant individually the purchase price of an interest in certain land in the State of Florida, conveyed by plaintiff to Fannie L. Steele, incompetent, at the request of defendant. The defendant answered, alleging, among other things, that he and George P. Entwistle were trustees of the estate of Fannie L. Steele, and that he was not personally liable; that plaintiff had been paid in full for his interest in the land; that his title to a portion of the interest conveyed was defective, and defendant set forth at length numerous transactions *Page 744 
between the parties and those from whom plaintiff's interest was derived, and asked that A. B. Cole and George P. Entwistle, as trustees of Fannie L. Steele, be made parties, and also that Mrs. M. E. Steele, both individually and as executrix of the estate of Robert L. Steele II, he made a party.
The plaintiff demurred to the answer and asked for judgment on the pleadings. Plaintiff thereafter filed a reply.
The court overruled the demurrer, denied the motion for judgment in the pleadings, ordered that A. B. Cole and George P. Entwistle, as trustees of Fannie L. Steele, be made parties defendant, and denied defendant's motion to make Mrs. M. R. Steele, individually and as executrix of Robt. L. Steele II, a party.
Both plaintiff and defendant appealed.
The plaintiff's demurrer to the answer and his motion for judgment on the pleadings, on the ground that the answer did not set up any defense to plaintiff's action, were properly overruled.
Likewise, we see no error in the denial of defendant's motion that Mrs. M. E. Steele be made a party defendant.
On both appeals
Judgment affirmed.